Exhibit 10.2

EXECUTION VERSION

FORM OF PARENT SHAREHOLDER VOTING AGREEMENT

This Parent Shareholder Voting Agreement (this “Agreement”), dated as of
March 3, 2010, is entered into by and among Harbor Point Limited, a Bermuda
company (the “Company”), and each of the shareholders of Max Capital Group Ltd.,
a Bermuda company (the “Parent”), listed on Schedule A attached hereto (each, a
“Shareholder” and, collectively, the “Shareholders”). Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Plan of Amalgamation (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Amalgamation Sub and the Company have entered into an Agreement and Plan of
Amalgamation, dated as of the date hereof (the “Plan of Amalgamation”) (as the
same may be amended or amended and restated from time to time in accordance with
its terms);

WHEREAS, each Shareholder is the record and beneficial owner (as defined in Rule
13d-3 of the Exchange Act, which meaning will apply for all purposes of this
Agreement whenever the term “beneficial” or “beneficially” is used) of
(a) Parent Common Shares (such shares, together with any other securities of
Parent having voting rights acquired by such Shareholder (including Parent
Common Shares acquired upon the exercise of any Parent Stock Options (as defined
below) or Parent Warrants (as defined below) or upon the vesting of any
Restricted Parent Common Shares (as defined below) held by such Shareholder)
after the date hereof through the date this Agreement is terminated in
accordance with its terms (the “Voting Period”) being collectively referred to
herein as the “Shares”), (b) options to acquire Parent Common Shares (“Parent
Stock Options”), (c) restricted Parent Common Shares (“Parent Restricted
Shares”), (d) warrants to acquire Parent Common Shares (“Parent Warrants”), and
(e) restricted share units (“Parent Restricted Share Units”), in each case, as
of the date hereof and as set forth opposite such Shareholder’s name on Schedule
A attached hereto; and

WHEREAS, obtaining the Parent Share Issuance Vote is a condition to the
consummation of the Amalgamation.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the Company entering into the Plan of
Amalgamation and of the mutual covenants and agreements contained herein and
other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

SECTION 1. Representations and Warranties of Each Shareholder. Each Shareholder
hereby represents and warrants to the Company as of the date of this Agreement
as follows:

1.1. Title to the Shares. Such Shareholder is the record and beneficial owner of
the Parent Common Shares, Parent Stock Options, Parent Restricted Share Units,
Parent Restricted Shares and Parent Warrants set forth opposite the name of such
Shareholder on Schedule A attached hereto, which, as of the date hereof,
constitutes all of the Parent Common Shares and other securities convertible
into or exercisable for any Parent Common Shares, whether vested or unvested,
owned of record or beneficially by such Shareholder.

1.2. Voting Matters. Such Shareholder has the sole power to vote or cause to be
voted Parent Common Shares and any other securities convertible into or
exercisable for any Parent Common Shares set forth opposite the name of such
Shareholder on Schedule A attached hereto on the matters specified in
Section 4.1 hereof, free and clear of any and all claims, liens, encumbrances or
restrictions on the right to vote such Shares, except (a) as may exist by reason
of this Agreement, (b) pursuant to applicable Law or (c) as referenced in
Section 3.4 hereof. In furtherance (and not in limitation) of the foregoing,
such Shareholder represents and warrants to the Company that all proxies
heretofore given in respect of any of its Shares, if any, are not irrevocable
and that all such proxies have been properly revoked or are no longer in effect
as of the date hereof.

1.3. Organization. To the extent such Shareholder is a corporation, partnership,
limited liability company or other entity, such Shareholder is duly organized,
validly existing, and in good standing (or the equivalent concept to the extent
applicable) under the laws of the jurisdiction of its incorporation, formation
or organization.

1.4. Authority Relative to this Agreement. To the extent such Shareholder is a
corporation, partnership, limited liability company or other entity (a) such
Shareholder has all requisite corporate, company, partnership or other power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement to
which it is a party and (b) the execution and delivery of this Agreement by such
Shareholder and the performance of its obligations hereunder and the
consummation of the transactions contemplated by this Agreement to which it is a
party have been duly and validly authorized by all necessary and appropriate
corporate, partnership, company or other action on behalf of such Shareholder.
To the extent that such Shareholder is an individual, such Shareholder has the
requisite legal capacity to execute and deliver this Agreement, to perform his
or her obligations hereunder and to consummate the transactions contemplated by
this Agreement to which he or she is a party. This Agreement has been duly and
validly executed and delivered by such Shareholder and, assuming the due
authorization, execution and delivery by the Company, constitutes a valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except to the extent that enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding at law
or in equity).

 

2



--------------------------------------------------------------------------------

1.5. No Conflict. The execution and delivery of this Agreement by such
Shareholder does not, and the performance of its obligations hereunder and the
consummation by such Shareholder of the transactions contemplated hereby to
which it is a party will not, (a) require any consent or approval by, filing
with, or notification to, any Governmental Entity or any other Person, by such
Shareholder, (b) to the extent such Shareholder is a corporation, partnership,
limited liability company or other entity, violate or conflict with or result in
any breach of any provision of the organizational documents of such Shareholder,
(c) violate or conflict with or result in any breach of or default (with or
without notice or lapse of time or both) under or give to any other Person (with
or without notice or lapse of time or both) any right of termination,
acceleration or cancellation of, any provision of, or result in the creation of
any claims, liens, encumbrances or restrictions on the right to vote such Shares
pursuant to, any provision of, any agreement to which such Shareholder is a
party or any instrument, permit, concession, franchise or license of such
Shareholder or (d) violate or conflict with any Law applicable to such
Shareholder or to such Shareholder’s properties or assets, except in the case of
the foregoing clauses (a), (c) and (d) only, for any of the foregoing as would
not reasonably be expected to materially impair or restrict such Shareholder’s
ability to perform its obligations under this Agreement.

1.6. Reliance by the Company. Such Shareholder understands and acknowledges that
the Company is entering into the Plan of Amalgamation in reliance upon such
Shareholder’s execution and delivery of this Agreement.

SECTION 2. Representations and Warranties of Parent. The Company hereby
represents and warrants to each Shareholder as of the date of this Agreement as
follows:

2.1. Organization. The Company is an exempted company duly incorporated, validly
existing and in good standing under the laws of Bermuda.

2.2. Authority Relative to this Agreement. (a) The Company has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated by
this Agreement and (b) the execution and delivery of this Agreement by the
Company and the performance of its obligations hereunder and the consummation of
the transactions contemplated by this Agreement to which it is a party have been
duly and validly authorized by all necessary and appropriate corporate action by
the board of directors of the Company. This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by each of the Shareholders party hereto, constitutes a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding at law
or in equity).

 

3



--------------------------------------------------------------------------------

2.3. No Conflict. The execution and delivery of this Agreement by the Company
does not, and the performance of its obligations hereunder and the consummation
by the Company of the transactions contemplated hereby will not, (a) require any
consent or approval by, filing with, or notification to, any Governmental Entity
or any other Person, by the Company or any of its Subsidiaries, (b) violate or
conflict with or result in any breach of any provision of the memorandum of
association, bye-laws or equivalent organizational documents of the Company or
any of its Subsidiaries, (c) violate or conflict with or result in any breach of
or default (with or without notice or lapse of time or both) under or give to
any other Person (with or without notice or lapse of time or both) any right of
termination, acceleration or cancellation of, any provision of, any agreement to
which the Company or any of its Subsidiaries is a party or any instrument,
permit, concession, franchise or license of the Company or any of its
Subsidiaries or (d) violate or conflict with any Law applicable to the Company,
its Subsidiaries or their respective properties or assets, except, in the case
of the foregoing clauses (a), (c) and (d) only for any of the foregoing as would
not reasonably be expected to materially impair or restrict the Company’s
ability to perform its obligations under this Agreement.

SECTION 3. Additional Agreements.

3.1. No Other Proxies. Subject to applicable Law, each Shareholder hereby
covenants and agrees, that during the Voting Period, except as otherwise
specifically contemplated or permitted by this Agreement (including
Section 4.1), such Shareholder shall not, and shall not offer or agree to grant
any proxy or power of attorney with respect to, deposit into a voting trust or
enter into a voting arrangement, whether by proxy, voting agreement or otherwise
with respect to any Shares or any interest therein or any of the other
securities convertible into or exercisable for any Parent Common Shares set
forth on Schedule A attached hereto.

3.2. Additional Shares. In the event of a share dividend or distribution, or any
change in the Parent Common Shares by reason of any share dividend or
distribution, split-up, recapitalization, reclassification, combination,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Parent Common Shares, the term “Shares” shall be
deemed to refer to and include such shares as well as all such share dividends
and distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
For the avoidance of doubt, it is the intent of the parties that all Parent
Common Shares or other securities convertible into or exercisable for any Parent
Common Shares acquired by each Shareholder after the date hereof through the
Voting Period be subject to the provisions of this Agreement.

3.3. Shareholder Capacity; Shareholder Designees. All agreements and
understandings made herein shall be made solely in a Shareholder’s capacity as a
holder of the Shares and, if a Shareholder is a director or officer of Parent,
not in a Shareholder’s capacity as a director or officer of Parent. For the
avoidance of doubt, the parties acknowledge and agree that (a) each
(i) Shareholder who is a director or (ii) other person who is a designee of a
Shareholder on Parent’s Board of Directors shall, in either case, be free to act
in his or her capacity as a

 

4



--------------------------------------------------------------------------------

director of Parent in accordance with his or her duties to Parent, (b) nothing
herein shall prohibit or restrict any person described in clause (a) above from
taking any action in facilitation of the exercise of his or her duties pursuant
to the Plan of Amalgamation (including pursuant to Section 5.4 thereof) or
otherwise, (c) nothing herein shall prohibit or restrict any Shareholder who is
an officer of Parent from taking any action, or failing to take any action, in
his or her capacity as an officer of Parent and in facilitation of the exercise
of his or her duties to Parent as such Shareholder determines in good faith is
required to comply with the direction of Parent’s Board of Directors and (d) no
action taken by any person described in clauses (a) through (c) above acting in
the capacities described therein shall be deemed to be a breach or violation by
such Shareholder of this Agreement.

3.4. Company Acknowledgment. The Company acknowledges and agrees that (a) the
voting power otherwise conferred by the Shares under bye-law 51 of Parent’s
bye-laws may be adjusted pursuant to bye-law 52 of the Company’s bye-laws with
respect to any vote on the matters specified in Section 4.1 hereof (a “Voting
Power Adjustment”), (b) nothing in this Agreement shall prohibit, limit, affect,
modify, interpret or otherwise influence any determination made by Parent with
respect to a Voting Power Adjustment and (c) if a Voting Power Adjustment is
made with respect to a Shareholder’s Shares, such Voting Power Adjustment shall
not form the basis for any breach or violation by such Shareholder of this
Agreement. Each Shareholder covenants and agrees that it shall promptly respond
to any request of Parent’s Board of Directors for information in the manner
specified in bye-law 52 of Parent bye-laws.

SECTION 4. Voting Agreement; Proxy.

4.1. Voting Agreement. Each Shareholder hereby agrees that during the Voting
Period, at any meeting of the shareholders of Parent or in any action by written
consent of the shareholders of Parent, such Shareholder shall vote (or cause to
be voted) all of its Shares:

(a) in favor of the Parent Share Issuance;

(b) in favor of adoption of any proposal in respect of which Parent’s Board of
Directors has (i) determined is designed to facilitate the consummation of the
Amalgamation, (ii) disclosed the determination described in clause (i) in
Parent’s proxy materials or other written materials disseminated to all of the
shareholders of Parent and (iii) recommended to be adopted by the shareholders
of Parent;

(c) against any Takeover Proposal; and

 

5



--------------------------------------------------------------------------------

(d) against any amendments to the memorandum of association or bye-laws of
Parent or other proposal or transaction involving Parent or any of its
Subsidiaries that in any manner would reasonably be expected to materially
impede, interfere with, delay, postpone or adversely affect the Amalgamation or
the other transactions contemplated by the Plan of Amalgamation or change, in
any manner, the voting rights of any class of capital stock of Parent;

provided that in the event that such Shareholder’s proxy has been granted to
Parent pursuant to Section 4.2 (and such proxy remains effective in accordance
therewith), Shareholder shall have no obligations under this Section 4.1 with
respect to the meeting of the shareholders of Parent for which such proxy has
been granted.

4.2. Grant of Proxy.

(a) In furtherance of Section 4.1 of this Agreement, subject to Section 4.2(b)
hereof and the proviso set forth below, each Shareholder hereby irrevocably
grants to and appoints the Company and up to two of the Company’s designated
representatives (the “Authorized Parties”), and each of them individually, as
such Shareholder’s proxy (with full power of substitution and resubstitution)
for and in the name, place and stead of such Shareholder, to attend all meetings
of the shareholders of Parent and to vote the Shares at any meeting of the
shareholders of Parent or in any action by written consent of the shareholders
of Parent, during the Voting Period solely on the matters and in the manner
specified in Section 4.1 hereof, in each case subject to applicable Law (the
“Proxy”); provided that in the case of any meeting of the shareholders of Parent
during the Voting Period at which a matter described in Section 4.1 is to be
considered, such Shareholder’s grant of the Proxy contemplated by this
Section 4.2(a) shall be effective if, and only if, such Shareholder has not
delivered to the Secretary of Parent at least three Business Days prior to such
meeting a duly executed proxy card previously approved by the Company (such
approval shall not be unreasonably withheld or delayed) voting such
Shareholder’s Shares in the manner specified in Section 4.1. For the avoidance
of doubt, the Proxy shall be effective for all actions by written consent of the
shareholders of Parent during the Voting Period with respect to the matters set
forth in Section 4.1.

(b) It is hereby agreed that the Authorized Parties will use any Proxy granted
by any Shareholder solely in accordance with applicable Law and will only vote
the Shares subject to such Proxy with respect to the matters and in the manner
specified in Section 4.1 hereof. Subject to the foregoing sentence, following
the grant of a Proxy pursuant to Section 4.2(a), the vote of an Authorized Party
shall control in any conflict between the vote by an Authorized Party of such
Shares and any other vote by such Shareholder of its Shares during the Voting
Period.

(c) Each Shareholder hereby affirms that any Proxy granted pursuant to this
Section 4.2 is given by such Shareholder in connection with, and in
consideration of, the execution of the Plan of Amalgamation by the Company, and
that any such Proxy will be given to secure the performance of the duties of
such Shareholder under this Agreement.

 

6



--------------------------------------------------------------------------------

(d) Any Proxy granted pursuant to this Section 4.2 by such Shareholder shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Shareholder. Any Proxy granted hereunder shall terminate, and any underlying
appointment shall automatically be revoked and rescinded and of no force and
effect, upon the termination of this Agreement.

(e) Each Shareholder hereby acknowledges that Parent has agreed, pursuant to
Section 5.1 of the Plan of Amalgamation, to recognize the Proxy at any meeting
of the shareholders of Parent during the Voting Period. Each Shareholder hereby
further agrees that it will not intentionally take any action or fail to take
any action with the primary purpose of causing Parent to fail to recognize such
Proxy.

4.3. Other Voting. Each Shareholder shall vote on all issues other than those
specified in Section 4.1 hereof that may come before a meeting of, or action by
written consent by, the shareholders of Parent in its sole discretion; provided
that such vote or consent does not contravene the provisions of this Section 4.
For the avoidance of doubt, the Company shall not have the right to be granted
any proxy of a Shareholder in connection with any such vote.

SECTION 5. Further Assurances. Each Shareholder shall, from time to time,
perform such further acts and execute and deliver, or cause to be executed and
delivered, such additional or further consents, documents and other instruments
as the Company may reasonably request in writing for the purpose of effectuating
the matters covered by this Agreement or that are necessary to vest in the
Company the power to carry out and give effect to the provisions of this
Agreement.

SECTION 6. Termination. This Agreement and the obligations hereunder shall
automatically terminate on the first to occur of (a) the termination of the Plan
of Amalgamation in accordance with its terms, (b) a written agreement between
the Company and a Shareholder to terminate this Agreement (provided that in the
case of this clause (b) any such termination shall be effective only with
respect to such Shareholder or Shareholders party to such agreement to
terminate, and not any other shareholder of Parent party to this Agreement or a
similar agreement with the Company), (c) the Effective Time and (d) in the case
of any Shareholder who is not a director of Parent and who is not identified on
Schedule A attached hereto as having a designee on Parent’s Board of Directors,
the Plan of Amalgamation is amended to increase the Consideration to be paid to
the shareholders of the Company in connection with the Amalgamation. The
representations, warranties, obligations and agreements of the parties contained
in this Agreement shall not survive any termination of this Agreement; provided
that

 

7



--------------------------------------------------------------------------------

in the event this Agreement is terminated under clause (a) of the preceding
sentence, no party shall be relieved from its liability for any willful and
material breach of its obligations hereunder committed prior to such
termination. For the avoidance of doubt, the Voting Period will automatically
end when this Agreement is terminated in accordance with this Section 6.

SECTION 7. Miscellaneous.

7.1. Publication. Each Shareholder hereby permits Parent and the Company to
publish and disclose in any proxy statement or prospectus (including any
document or schedule filed with the SEC) or any other regulatory filings in
connection with the Plan of Amalgamation such Shareholder’s identity and
ownership of Parent Common Shares, the other information set forth on Schedule A
attached hereto, and the nature of its commitments, arrangements and
understandings pursuant to this Agreement.

7.2. Expenses. All costs and expenses (including the fees and expenses of
investment bankers, accountants and counsel) incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

7.3. Entire Agreement; No Third Party Beneficiaries.

(a) This Agreement, including the Proxy and Schedule A attached hereto,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof; provided that if there is any conflict between this
Agreement and the Plan of Amalgamation, this Agreement shall control. This
Agreement is intended to create a contractual relationship between each
Shareholder, on the one hand, and the Company, on the other hand, and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship among the parties hereto. Without limiting the
generality of the foregoing, each Shareholder (i) is entering into this
Agreement solely on its own behalf and, except as expressly set forth in this
Agreement, shall not have any obligation to perform on behalf of any other
shareholder of Parent and (ii) by entering into this Agreement does not intend
to form a “group” for purposes of Rule 13d-5(b)(1) of the Exchange Act or any
other similar provision of applicable Law with any other shareholder of Parent.
Each Shareholder is not Affiliated with any other holder of Shares entering into
a voting agreement with the Company in connection with the Plan of Amalgamation
and has acted independently regarding such Shareholder’s decision to enter into
this Agreement. The Company acknowledges and agrees that (A) absent an express
statement in a representation, warranty, covenant or agreement to joint
liability between or among a group of Shareholders specifically identified by
name in such representation, warranty, covenant or agreement, all
representations, warranties, covenants and agreements of the Shareholders in
this Agreement shall be made on a several, and not joint, basis and (B) in
accordance with and subject to the foregoing, no Shareholder shall have any
liability or obligation for any breach or violation of, or failure to perform
under, this Agreement by any other Shareholder.

 

8



--------------------------------------------------------------------------------

(b) This Agreement is not intended to, and shall not, confer upon any Person not
a party hereto any rights or remedies hereunder.

7.4. Assignment. Except as expressly permitted in an applicable Parent Lock-Up
Agreement, a Shareholder may not assign any rights or delegate any obligations
under this Agreement without the prior written consent of the Company. The
Company may not assign any rights or delegate any obligations under this
Agreement, in each case, with regard to a Shareholder without the prior written
consent of such Shareholder. Any such purported assignment or delegation made in
violation of the foregoing shall be null and void.

7.5. Parties in Interest. This Agreement shall be binding upon, inure solely to
the benefit of, and be enforceable by, the parties hereto and their successors
and permitted assigns (including, for the avoidance of doubt, a Shareholder’s
heirs, legal representatives, successors and assigns).

7.6. Amendment; No Waiver. This Agreement may not be amended except by an
instrument in writing between the Company and any Shareholder; provided that any
amendment shall be effective only with respect to such Shareholder. Neither the
failure nor any delay by any party hereto in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. In addition,
(a) no claim or right arising out of this Agreement can be discharged by any
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by such party, (b) no waiver that may be given by any
party will be applicable except in the specific instance for which it is given
and (c) no notice to or demand on a party will be deemed to be a waiver of any
obligation of such party and no notice from or demand by a party will be deemed
to be a waiver of such party’s right to take further action without notice or
demand as provided in this Agreement.

7.7. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

 

9



--------------------------------------------------------------------------------

7.8. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) by facsimile upon confirmation of receipt or (c) on the second
Business Day following the date of dispatch if delivered by a recognized express
courier service. All notices hereunder shall be delivered as set forth below or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

if to the Company:

Harbor Point Re Limited

Chesney House

96 Pitts Bay Road

Pembroke HM 08

Bermuda

Attention: Carol Rivers

Facsimile: +1 (441) 296-1827

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Todd E. Freed, Esq.

                 Phyllis Korff, Esq.

Facsimile: +1 (212) 735-2000

if to a Shareholder, at its respective address set forth on Schedule A attached
hereto.

7.9. Governing Law. This Agreement shall be governed in all respects, including
as to validity, interpretation and effect, by the Laws of the State of New York,
without giving effect to its principles or rules of conflict of Laws. In
furtherance of the foregoing, the parties hereby acknowledge and agree that it
is their intent that the Chosen Courts (as defined below) not apply the internal
affairs doctrine for the purposes of any litigation, action, suit or other
proceeding with respect to the subject matter hereof.

7.10. Specific Performance; Submission to Jurisdiction. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, subject to the discretion of
the Chosen Courts, the parties shall be entitled to an injunction or injunctions
to prevent breaches or violations of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. Moreover, and in
recognition of the foregoing, each of the parties hereby waives (a) any defense
in any action for

 

10



--------------------------------------------------------------------------------

specific performance of this Agreement that a remedy at law would be adequate
and (b) any requirement under any Law for any party to post security as a
prerequisite to obtaining equitable relief. Each party irrevocably and
unconditionally consents, agrees and submits to the jurisdiction of the United
States District Court for the Southern District of New York or any New York
State court, in each case, located in the Borough of Manhattan and not in any
other State or Federal court in the United States of America or any court in any
other country (and appropriate appellate courts therefrom) (the “Chosen
Courts”), for the purposes of any litigation, action, suit or other proceeding
with respect to the subject matter hereof. Each party agrees to commence any
litigation, action, suit or proceeding relating hereto only in the Chosen
Courts. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any litigation, action, suit or proceeding with respect to
the subject matter hereof in the Chosen Courts, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such litigation, action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. The parties agree that a final
judgment in any such litigation, action, suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

7.11. Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. When a reference is made in this Agreement to a section or
subsection, such reference shall be to a section or subsection of this Agreement
unless otherwise indicated. The phrases “the date of this Agreement”, “the date
hereof” and terms of similar import, will be deemed to refer to March 3, 2010.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “herein,” “hereof,” “hereunder” and words of similar
import shall be deemed to refer to this Agreement as a whole, including Schedule
A hereto, and not to any particular provision of this Agreement. Any pronoun
shall include the corresponding masculine, feminine and neuter forms. References
to “party” or “parties” in this Agreement mean the Company and each of the
Shareholders, as the case may be.

7.12. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be considered one and the same agreement and shall become
effective when each of the parties has delivered a signed counterpart to the
other parties, it being understood that all parties need not sign the same
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic “.pdf” shall be effective as delivery of a
manually executed counterpart hereof.

[Rest of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

HARBOR POINT LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SHAREHOLDER] By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Schedule A

 

Name and Address

 

Number of

Parent Common

Shares Owned as of

March 3, 2010

 

Number of

Parent Stock

Options Owned

as of

March 3, 2010

 

Number of

Parent Restricted

Common Shares

Owned as of

March 3, 2010

 

Number of Parent

Restricted Share

Units Owned as of

March 3, 2010

 

Number of Parent

Warrants Owned

as of March 3, 2010

                   